Name: Commission Regulation (EEC) No 927/87 of 30 March 1987 re-establishing the levying of the customs duties applicable to certain cathode-ray tubes falling under subheading 85.21 A ex III, ex V of the Common Customs Tariff originating in South Korea benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/34 Official Journal of the European Communities 1 . 4. 87 COMMISSION REGULATION (EEC) No 927/87 of 30 March 1987 re-establishing the levying of the customs duties applicable to certain cathode ­ ray tubes falling under subheading 85.21 A ex III, ex V of the Common Customs Tariff originating in South Korea benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3924/86 HAS ADOPTED THIS REGULATION : Article 1 As from 4 April 1987, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3924/86 shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries (') and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concrned may at any time be re-established ; Whereas, in the case of certain cathode-ray tubes falling under subheading 85.21 A ex III, ex V of the Common Customs Tariff, the individual ceiling was fixed at 1 000 000 ECU ; whereas, on 17 March 1987, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, CCT heading No Description 85.21 A ex III (NIMEXE code 85.21-14, 15) 85.21 A ex V (NIMEXE code 85.21-25) Cathode-ray tubes for television sets :  For monochrome television, with a diagonal measurement of the screen of :  Not more than 42 cm  More that 42 cm but not more than 52 cm  Cathode-ray tubes other than those of subheadings A II and A III Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373 31 . 12. 1986, p. 1 .